EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims 12-13.
Cancel claims 21-27.
This application is in condition for allowance except for the presence of claims 21-27 directed to an invention non-elected without traverse.  Accordingly, claims 21-27 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1-18, 31 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a copolymer comprising at least one polymer polymerized by ring opening polymerization of a lactone, lactide, cyclic carbonate, cyclic carbamate, and or lactam, at least one polymer polymerized by radical polymerization of acrylonitrile or a derived of acrylonitrile, and at least one polyacrylate having a repeat unit of general formula: 
    PNG
    media_image1.png
    167
    104
    media_image1.png
    Greyscale
 where Q is a carbonate, carboxylic acid ester, acetal, carbamate, lactam, nitrile, isonitrile, cyanate, isocyanate, thiol, thiocyanate, isothocyanate, thiocarbonyl or silyl group.
Claims 2-18, 31 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Patil, Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2015) 52, 114-123, Ding (CN 1363637), Critchfield (US 3,760,034), Haaf (US 4,048,260), Lindner (US 4,118,375), and Koleske (US 4,786,749).
Patil teaches a copolymer of polycaprolactone-block-poly(cyclic-carbonate methacrylate) (abstract) where the copolymer includes structures of 
    PNG
    media_image2.png
    125
    188
    media_image2.png
    Greyscale
 (Scheme 1). Patil falls outside the scope of the instant claims because the copolymer does not include a polymer of acrylonitrile.
Ding teaches an example where a polymer is formed from acrylic acid, acrylonitrile, trimethoxysilylpropylacrylate, and a polymerizable surfactant (¶ 23-41) where the polymerizable surfactant is 
    PNG
    media_image3.png
    45
    308
    media_image3.png
    Greyscale
 (Ex. 1, pg. 3). Ding falls outside the scope of the instant claims because the surfactant is derived from the ring opening polymerization of an epoxide, which is outside the scope of claim 1.
Critchfield teaches copolymer of unsaturated monomer graft polymerized onto lactone polyesters (abstract). Critchfield teaches an example where polycaprolactone is polymerized with acrylonitrile (col. 7, ln. 35-52). Critchfield teaches a number of acrylate monomers capable of copolymerizing with the polycaprolactone (col. 1, ln. 30-55; col. 2, ln. 19-31) such as methyl acrylate. Critchfield fails to teach any examples having acrylonitrile in addition to a (meth)acrylate. Critchfield fails to teach any acrylate monomers that fall in the scope of the general formula recited in claim 1.
Haaf teaches copolymers of acrylonitrile/butyl acrylate which are polymerized with a lactone. Haaf fails to teach any acrylate monomers that fall in the scope of the general formula recited in claim 1.
Lindner teaches copolymers of acrylonitrile and an aceto acetate of a mono(meth)acrylate (abstract). The (meth)acrylate of Lindner falls in the scope of the general formula of claim 1 when Q is a carboxylic acid ester. Lindner falls outside the scope of claim 1 because Lindner fails to teach a copolymer comprising a polymer polymerized by ring opening polymerization of a lactone, lactide, cyclic carbonate, cyclic carbamate, and or lactam.
Koleske teaches lactone acrylates and polymers thereof (abstract) where acrylonitrile is an example of a comonomer. Koleske teaches copolymers of lactone acrylates with maleic anhydride. Koleske falls outside the scope of claim 1 because Koleske fails to teach the lactones are used to form a polymer by ring opening polymerization. The polymers derived from lactone acrylates have a different structure, being polymerized through the carbon-carbon unsaturated bond, giving a carbon backbone chain. When a lactone is polymerized through ring opening polymerization, the polymer backbone chain contains ester groups. Thus, the product by process limitation in claim 1 gives structural limitations that are distinct from Koleske.

Because the copolymer of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764